internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip b02-plr-141250-01 date date legend trust b type c type d investments e f f program g g loan date x trust b f type d investment_trust b f first mortgage loan trust b f additional loan year type h obligation plr-141250-01 dear this is in response to a ruling_request submitted by your authorized representative dated date trust a requests rulings that the trust b f additional loan described herein secured_by partnership interests qualifies as a real_estate asset for purposes of sec_856 of the code the interest_income earned on the trust b f additional loan qualifies as interest on obligations secured_by mortgages on real_property or on interests_in_real_property for purposes of sec_856 of the code facts trust b is a real_estate_investment_trust a reit that invests directly in type c loans and mortgage-backed_securities a portion of the investments of trust b consists of type d investments a type d investment consists of an e mortgage-backed security mbs representing the securitized first mortgage loan on an underlying complex or a participation interest in a first mortgage loan on a complex originated under the f program the trust b first mortgage loan an additional loan to the borrower in the case of the e mbss or to the owner of the borrower in the case of the f first mortgage loan participation interest of the trust b first mortgage loan used to provide additional funds for the financing of the complex the trust b additional loan and a participation interest in the cash_flow from and appreciation of the complex that was conveyed to trust b through a subordinated promissory note the trust b subordinated promissory note and a subordinated mortgage on the property g insures the trust b first mortgage loan and payments of principal and interest on the e mbs are guaranteed by e amounts payable under the trust b additional loans and the trust b subordinated promissory notes are not insured or guaranteed trust b had an interest in an f type d investment that paid off in date x the trust b f type d investment the borrower under the trust b f first mortgage loan was a partnership the borrower under the trust b f additional loan was the majority partner of that partnership in year g issued a letter to all lenders involved in mortgage loan transactions insured by g the g memorandum providing requirements regarding certain insured loans such as the first mortgage loans described herein a type h obligation is defined in the g memorandum as a loan by a third-party source of loan funds such as trust b of additional funds over and above the amount of the g loan to the partner s or other principal s of the mortgagor to cover costs that are not financed with the proceeds of the g loan the g memorandum states that the obligation to repay such type h plr-141250-01 obligation funds is typically secured_by a pledge of the partners’ or the mortgagor’s other owners’ rights to cash and a pledge of the partnership_interest or other ownership interests of one or more of the partners or other owners of the mortgagor the trust b f additional loan constitutes type h obligation under the g memorandum the g memorandum permits type h obligations in connection with first mortgage loans insured by g only if such obligations are secured in conformance with the specific requirements of the g memorandum the provisions of the g memorandum applicable to type h obligations provide in part that a type h obligation cannot be secured_by the first mortgage insured by g and a type h obligation cannot be secured_by a second mortgage but may be collateralized by security agreements pledging the partners’ partnership interests or the other interests of the owners of the mortgagor and or the partners’ or other owners’ right to cash and the net_proceeds resulting from any payment event as a result of the restrictions imposed by the g memorandum the trust b f additional loan could not be secured_by a first mortgage or by a subordinated mortgage on the complex but were instead secured_by a pledge of the partnership interests in the borrower under the trust b f first mortgage loan all of the proceeds of the trust b f additional loan were contributed to the partnership that was the borrower under the trust b f first mortgage loan or otherwise used in connection with the complex such amounts were required in order to close the trust b f first mortgage loan and to fund certain escrow and reserve accounts pursuant to the trust b f additional loan agreement and under pledge and security agreements all of the partners granted a first priority security_interest in their partnership interests in the partnership and the proceeds therefrom as security for the obligations under the trust b f additional loan under the pledge and security_agreement the pledging parties agreed not to without written consent of trust b cause the disposition of the assets of the borrower under the trust b first mortgage loan outside of the ordinary course of business or cause any amendment to the partnership_agreement which would materially decrease the power or voting rights of general partners or cause the disposition of or the granting of a security_interest in their partnership_interest in addition under the agreements between g and the borrower under the trust b f first mortgage loan without g’s approval the partnership- borrower cannot transfer the interest of any general_partner and the partnership- borrower under the trust b first mortgage loan cannot convey transfer or encumber the property that is the subject of the trust b f first mortgage loan additionally a refinancing of the trust b first mortgage loan or the sale of the complex would result in the acceleration of the principal of and all interest due in respect of the trust b f additional loan plr-141250-01 upon a default under the trust b f additional loan trust b could have foreclosed on the partnership_interest of the borrowers and other pledging parties in the partnership that is the borrower under the trust b f first mortgage loan and could have disposed of and dealt with all the property of the partnership including the complex that is the subject of the trust b f first mortgage loan to satisfy the obligations of the borrowers under the trust b f additional loan in general in the event of a default absent fraud gross negligence or malfeasance with respect to the complex_trust b’s sole recourse was against the pledged partnership interests during the term of the trust b f additional loan at least percent of the assets of the borrower under the trust b f first mortgage loan consisted of real_property the provisions of an agreement entered into by the trust b first mortgage loan borrower did not allow the borrower to engage in any other business including the operation of any other similar project without g’s consent for so long as g’s insurance remains in effect further under the g memorandum no additional mortgages could have been placed on the complex and pursuant to the subordinated mortgage on the complex no inferior liens could have been placed on the complex without the prior consent of trust b additionally the agreements with respect to the trust b f first mortgage loan contained restrictions with respect to the incurrence of liabilities and generally only permit funds to be paid out from cash law and analysis sec_856 of the code provides that a_trust shall not be considered a real_estate_investment_trust for any taxable_year unless certain requirements are satisfied sec_856 of the code provides that at the close of each quarter of the taxable_year at least percent of the value of the trust’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 of the code provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other real_estate_investment_trusts which meet the requirements of sec_856 through under sec_1_856-3 of the income_tax regulations the term value means with respect to securities for which market quotations are readily available the market_value of such securities and with respect to other_securities and assets fair value as determined in good_faith by the trustee of the real_estate_investment_trust sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be plr-141250-01 entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership’s assets will be determined in accordance with his capital interest in the partnership the character of such assets in the hands of the partner will be the same as the character of the assets to the partnership in revrul_77_459 1977_2_cb_239 a real_estate_investment_trust made a construction loan to a partnership and as security for the loan the partnership assigned its interest in an illinois land trust to the real_estate_investment_trust the partnership was the sole beneficiary of the land trust and the sole asset of the land trust was real_property in that instance the service concluded that the loan constituted a real_estate asset under sec_856 of the code sec_856 of the code provides that a_trust must derive at least percent of its gross_income from certain categories of income one of which is interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 of the code provides in part that the term_interest excludes any amount received or accrued directly or indirectly if the determination of such amount depends in whole or in part on the income or profits of any person except that any amount so received or accrued will not be excluded from the term_interest solely by reason of being based on a fixed percentage or percentage of receipts or sales sec_856 also provides a special rule with regard to qualified_rents sec_1_856-5 of the regulations provides that where a mortgage covers both real and other_property an apportionment of the interest_income must be made for purposes of the 75-percent requirement this provision would be applicable in the event that the underlying assets of a partnership is made up of real_estate_assets as well as other assets the regulations provide that for purposes of the 75-percent requirement if the loan value of the real_property is equal to or exceeds the amount of the loan then the entire_interest income shall be apportioned to the real_property if the amount of the loan exceeds the loan value of the real_property then the interest_income apportioned to the real_property is an amount equal to the interest_income multiplied by a fraction the numerator of which is the loan value of the real_property and the denominator of which is the amount of the loan the interest_income apportioned to the other_property is an amount equal to the excess of the total interest_income over the interest_income apportioned to the real_property sec_1_856-5 of the regulations provides in part that the loan value of the real_property is the fair_market_value of the property determined as of the date on which the commitment by the trust to make the loan becomes binding on the trust however in the case of a construction loan or other loan made for purposes of improving or developing real_property the loan value of the real_property is the fair_market_value of the land plus the reasonably estimated cost of the improvements or developments plr-141250-01 other than personal_property which will secure the loan and which are to be constructed from the loan proceeds of the loan the fair_market_value of the land and the reasonably estimated cost of improvements or developments shall be determined as of the date on which a commitment to make the loan becomes binding on the trust sec_1_856-3 of the regulations recognizes that if a real_estate_investment_trust is a partner in a partnership the real_estate_investment_trust will be considered to own the partnership’s real_estate_assets in the same proportion as its capital interest in the partnership based on the facts presented the principles of sec_1_856-3 of the regulations provide a sufficient nexus between the trust b f additional loan and the complex underlying the partnership interests used as security for the trust b f additional loan to qualify the trust b f additional loans as real_estate_assets under sec_856 of the code conclusions based on the facts and representations submitted we conclude as follows to the extent that the fair value of the pledged partnership interests’ share of the real_property included in the complex as of the date on which trust b entered into the trust b f additional loan with respect to such property and on the date of any additional borrowings was at least equal to the total aggregate amount of any and all loans secured_by the real_property as well as the amount of the trust b f additional loan the trust b f additional loan described herein qualifies as a real_estate asset for purposes of sec_856 of the code the interest_income earned on the trust b f additional loan qualifies as interest on obligations secured_by mortgages on real_property or on interests_in_real_property for purposes of sec_856 of the code to the extent that the pledged partnership interests’ share of the loan value of the real_property was at least equal to the total aggregate amount of any and all loans secured_by the real_property as well as the amount of the trust b f additional loan provided that the amount of such income does not depend in whole or in part on the income or profits of any person except as provided in sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-141250-01 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely william e coppersmith chief branch office of office of associate chief_counsel financial institutions and products
